Mr. Presiding Justice McSukely delivered the opinion of the court. Abstract of the Decision. Set-off and recoupment, § 40*—when evidence is sufficient to warrant judgment on set-off in action on contract. In an action on an account for teaming and hauling where defendant interposed a set-off to recover an overpayment, consisting of a balance due after allowance being made for extras out of a sum paid to plaintiff for services and extras, evidence held insufficient to sustain a judgment for plaintiff and to warrant a judgment for defendant on. his set-off.